Citation Nr: 1533760	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether a reduction in the disability rating for ischemic heart disease from 60 percent to 30 percent effective July 1, 2014 was proper.

2. Entitlement to a rating in excess of 60 percent for ischemic heart disease (IHD).

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to May 1955 and from November 1955 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified before the undersigned in a June 2015 hearing.  The hearing transcript was associated with the claims file and reviewed.  The appeal for TDIU is inferred with the claims for increased ratings and the assertion of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of an increased rating for IHD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Actual improvement in ischemic heart disease has not been shown by a preponderance of the evidence.


CONCLUSION OF LAW

The criteria for reduction of the disability rating for ischemic heart disease from 60 percent to 30 percent, effective July 1, 2014, were not met, and the reduction was improper. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.104, Diagnostic Code (DC) 7017 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board reinstates the disability rating and remands the outstanding claims, the Veteran could not be prejudiced by this decision and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

When a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. 

Here, the 60 percent rating for ischemic heart disease was in place less than five years, from January 27, 2011 to July 1, 2014, so the elevated safeguards for reductions do not apply.  See 38 C.F.R. § 3.344(c).

Nevertheless, the Board has reviewed the record and finds that the criteria for the reduction from 60 to 30 percent for ischemic heart disease were not met and the reduction was improper.  See 38 C.F.R. § 3.105(e).  

The Veteran's ischemic heart disease was treated with coronary bypass surgery and is rated under Diagnostic Code 7017.  38 C.F.R. § 4.104.  Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note 2.  Diagnostic Code 7017 provides for a 30 percent rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.
  
The evidence does not show improvement in the Veteran's ischemic heart disease disability.  The 60 percent disability rating was assigned based primarily on a January 2011 disability benefits questionnaire (DBQ).  The DBQ shows the Veteran's ejection fraction as 60 percent and workload limited to three to five METs with fatigue and dyspnea.  The December 2011 VA examiner recorded cardiac hypertrophy, an ejection fraction of 60 percent, and a workload limited to seven to 10 METs with dyspnea and fatigue.  A June 2013 VA examination notes cardiac hypertrophy, an ejection fraction of 60 percent, and workload limited to seven to 10 METs with mild dyspnea.  A November 2013 private treatment record estimated the Veteran's ejection fraction as 55 to 60 percent; the following stress test assigned an ejection fraction of 62 percent.  

A November 2013 DBQ recorded a workload limited to one to three METs but noted that the limitation was due to multiple factors, not solely due to the heart condition.  However, the provider in the DBQ explained that it was not possible to accurately estimate the amount of limitation due to the heart condition alone.  Similarly, the March 2014 VA examiner did not provide a workload estimate because he could not assess METs based solely on ischemic heart disease.  The examiner recorded no cardiac hypertrophy or dilation.   An ejection fraction of 55 to 60 percent was recorded, and there was dyspnea on exertion.  At the Board hearing in June 2015, the Veteran reported having shortness of breath (dyspnea) after walking a distance of about 60 feet and only biking about four blocks a couple times a week.  At the June 2013 VA examination, two years earlier, he noted riding his bike for two miles twice a week.

Overall, the evidence, as described above, fails to show a disability picture of sustained improvement.  Indeed, the Veteran's own reports regarding his level of physical ability appears progressively more restricted throughout the claims period.  Moreover, this is not contradicted by the objective evidence.  Rather, 
the ejection fractions recorded throughout the claims period have been consistent, showing neither a worsening or an improvement.  The workload levels recorded vary but do not show maintained improvement.  The December 2011 and June 2013 evaluations show an improved workload over that from the January 2011 DBQ.  However, the November 2013 DBQ noted a decreased workload level from all of the previous evaluations.  While the November 2013 and March 2014 providers noted that the MET estimates were not based solely on the heart condition, they were unable to medically differentiate the amount of disability due to the heart condition from that of other disabilities.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, the effects must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  As such, the entirety of the workload limitation is attributed to the Veteran's service-connected ischemic heart disease.  Thus, the evidence shows equal findings of improved and worsened workload levels, and improvement is not shown by a preponderance of the evidence.  The reduction in disability rating for ischemic heart disease was improper.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.  

   
ORDER

As the reduction was improper, restoration of the 60 percent rating for ischemic heart disease is granted.


REMAND

In the Board hearing, the Veteran reported that his ischemic heart disease symptoms were worse than at the time of the last examination.  Specifically, he reported increased shortness of breath, fatigue, and dizziness.  A new examination is necessary to assess his current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The claim for TDIU is inexplicably intertwined with the claim for an increased rating and also remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for his ischemic heart disease.  The examiner should measure and record his current level of disability and conduct any appropriate testing.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


